Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 04, 2015

The Court of Appeals hereby passes the following order:

A15A0406. CALEB EUDY v. JEFFREY ALLEN SHEPPARD et al.

      This appeal was docketed in this Court on October 10, 2014. The Appellant’s
brief, including enumeration of errors, was due to be filed no later than October 30,
2014. Court of Appeals Rules 22 (a) and 23 (a). To date, Appellant has not filed a
brief and enumeration of errors, and no extension of time for filing has been granted.
Accordingly, Case Number A15A0406 is hereby DISMISSED for Appellant’s failure
to file a brief and enumeration of errors in support of his appeal.

                                       Court of Appeals of the State of Georgia
                                                                            02/04/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.